On Petition foe Réheaeing.
Roby, C. J.
Appellee files a petition for a rehearing. While she technically has no standing, the cause has been reexamined in the light of the argument made by counsel, of whom it is fair to .say that he does not seem to have been *376connected with the proceedings prior to the presentation of the petition.
The language of §3853 Burns 1901, set out in the opinion is plain. Had the suit been brought after default and before, the payment subsequently made, there coitld be no doubt but that the lien should have been foreclosed for the full amount of the assessment. If appellant did not have the right to treat the entire assessment as due when this action was instituted, it was because of the payment before suit brought of the instalment permitted to become delinquent. This payment is shown to have been made to and accepted by the treasurer of the city of Indianapolis.
In Moore v. Sargent, 112 Ind. 484, the overdue instalment of debt was paid directly to the mortgagee. The length of time between maturity of the first instalment in that case, and its- actual payment was three days. In this case, two months had elapsed before payment was made. The doctrine announced in that case does not need to be extended in order to control the case at bar. Appellee seeks to find in other provisions of the statute a reason for a different construction. One of these is as follows: “Persons signing and filing the agreement within the time limited, and entitled to pay in instalments, may nevertheless at any time after the expiration of the first year, pay up their entire assessment and stop the interest thereon, and be relieved of the lien of the same, on condition that they at the same time pay up all accrued interest, and also interest up to the time the next instalment of interest is payable: Provided, that before such'persons shall be entitled to make such prepayment they shall give notice in writing at the treasurer’s office of their intention so to do, six months in advance of the time when such payment is made.” §3850 Burns 1901.
The argument is, that inasmuch as the statute provides a manner by which lot owners may elect to pay off the entire assessment, it could not have been intended to permit *377them to accomplish the same result without notice of intent so to do, and without payment of interest up to the time the next instalment becomes due, by merely defaulting in one payment. It is argued further that such instruction would impair the value of securities, and thereby tend to defeat the purpose of the act. The argument proves- too much. It would entirely abrogate a part of §3853, supra. It does not depend upon or take into account the payment made after the instalment became delinquent and before suit was begun, which is the element in the case giving to the decision an appearance of severity.
It is impossible to hold that an independent action must be brought for each instalment as it becomes due. It may be added that no question is involved upon the facts as to the power of a lot owner to mature the entire assessment by nonpayment of one instalment to his own advantage. The question is as to the power of a lien holder to foreclose for the full amount of the assessment.
Petition overruled.